Citation Nr: 0425650	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-36 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, with degenerative disc disease at the L2-
L3, L4-L5, and L5-S1 levels, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1949 to July 1976.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  In this decision, the RO granted an 
increased evaluation to 10 percent for the veteran's service-
connected chronic lumbosacral strain with degenerative disc 
disease.  The veteran appealed this evaluation.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue on appeal has been obtained.

2.  The veteran's chronic lumbosacral strain with 
degenerative disc disease is characterized by moderate 
limitation of motion and abnormal spinal contour. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not more, 
for chronic lumbosacral strain with degenerative disc disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003), Diagnostic Code 5237 
(effective on September 26, 2003).  See 68 Fed.Reg. 51454-58 
(August 27, 2003), 69 Fed. Reg. 32,449-50 (June 10, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the veteran 
issued in October 2002.  By means of this letter, the veteran 
was told of the requirements to establish entitlement to an 
increased evaluation for his chronic lumbosacral strain.  He 
was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The Board notes that, during the pendency of this 
appeal, VA issued new regulations at 38 C.F.R. § 4.71a 
evaluating intervertebral disc syndrome, effective September 
23, 2002.  67 Fed.Reg. 54345-49 (August 22, 2002).  Also, VA 
issued new regulations evaluating lumbosacral strain, 
intervertebral disc syndrome, and other spinal disabilities, 
effective September 26, 2003.  68 Fed.Reg. 51454-58 (August 
27, 2003); see also 69 Fed. Reg. 32,449-50 (June 10, 2004).  
The criteria for rating intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  This correction did not 
substantively change the rating criteria for intervertebral 
disc syndrome, but instead merely corrected VA's oversight in 
not publishing the notes in Volume 68 of the Federal 
Register.  In the Statement of the Case (SOC) issued in 
December 2003, the veteran was notified of these changes and 
the RO had the opportunity to determine the applicability of 
both the old and new rating criteria to the current claim.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also VAOPGPREC 7-2003 (Nov. 19, 2003).  Based on the above 
analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made in February 2003.  This decision 
followed the VCAA notification in October 2002, but preceded 
the notification of the change in regulations in the SOC of 
December 2003.  The Board finds that any defect with respect 
to the timing of the VCAA notice was harmless.  As all 
identified pertinent evidence regarding the claim decided 
below have been received, there is no indication that 
disposition of this claim would have been different had the 
veteran received pre-adjudicatory notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA compensation 
(orthopedic) examination in January 2003.  This examination 
provided detailed a medical history, findings on examination, 
and appropriate opinions on the severity of the veteran's 
lumbosacral disability to include opinions on increased 
functional loss during periods of exacerbation.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner clearly indicated that he had 
reviewed the medical history contained in the claims file in 
connection with this examination.  Based on this evidence the 
Board finds that the examiner did in fact review the medical 
history in the claims file and this examination is adequate 
for rating purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO requested the veteran to 
identify evidence pertinent to his claim in the letter of 
October 2002.  He has only identified VA medical treatment.  
These records were obtained and associated with the claims 
file.  VA has also obtained his service medical and personnel 
records.  The veteran indicated in his substantive appeal 
received in December 2003 that he did not want a hearing 
before the Board on this matter.  Thus, the Board concludes 
that all pertinent evidence regarding the issue decided below 
has been obtained and incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran submitted his claim for an increased evaluation 
in July 2002.  The veteran has asserted that his low back 
disability has increased in severity in recent years.  His 
low back symptoms include pain, loss of motion, and numbness 
in his legs.  He alleged that his pain on movement was so 
great that it prevented him from doing routine household 
tasks.  The veteran reported that if he stands for more than 
five to ten minutes, he has "great duress" due to pain and 
is forced to seek a position of rest such as sitting.  He 
also claims that his low back disability has resulted in 
incapacitating episodes two to three times a month that force 
him to medicate and remain in a prostate position.  It was 
noted that only rest and limitation of movement alleviated 
his back symptoms.  He has contended that his current low 
back symptoms warrant a 30 percent evaluation.  

The VA treatment records from 2002 and 2003 reveal no 
significant treatment for the veteran's low back complaints.  
He was afforded a VA compensation examination in January 
2003.  The veteran denied having daily back pain.  He claimed 
that his back pain occurred about two days per month after 
some type of repetitive activity such as walking.  During 
these flare-ups, the veteran reported that his back would 
stiffen, he would have intermittent radiating pain into his 
legs, and he would loose range of motion.  The veteran also 
complained of intermittent lower extremity numbness, but 
could not really describe its location.  To help alleviate 
his back symptoms, he would use medication on an intermittent 
basis.  He denied any muscular weakness, morning stiffness, 
or use of a back brace, cane, or crutch.  The veteran claimed 
that his low back problems prevented him from using a 
stationary bicycle for exercise.

On examination, the veteran did not limp.  He had flattening 
of the usual lordotic curve.  There was tenderness of the 
lumbar spine to percussion, but no muscle spasm.  Range of 
motion in the lumbar spine was 80 degrees forward flexion, 5 
degrees hyperextension, 15 degrees lateral bending on both 
sides, and 15 degrees rotation on both sides.  Deep tendon 
reflexes were present and equal in the lower extremities.  On 
a scale from one (little strength) to five (full strength), 
the veteran's muscle strength was found to be five.  His 
sensation was intact.  Lumbar spine X-ray revealed 
straightening of the normal lordotic curve and moderately 
pronounced degenerative changes throughout the spine.  The 
neural arches and S1 joints appeared normal.  The 
radiologist's impression was straightening curve and 
moderately pronounced degenerative change.  The examiner 
noted diagnoses to include chronic lumbosacral strain, 
superimposed upon moderate degenerative disc disease.  After 
a review of the evidence in the claims file, the examiner 
commented that during flare-ups of the veteran's back strain, 
he did not expect the veteran to have additional loss of 
motion, fatigue, or incoordination.  

The veteran's chronic lumbosacral strain with degenerative 
disc disease is currently rated 10 percent disabling 
effective from July 11, 2002.  This disorder was evaluated 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Codes) 5010 and 5295.  As 
discussed above, the regulations evaluating the veteran's low 
back disability were changed during the pendency of this 
appeal.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when 
a new statute is enacted or a new regulation is issued while 
a claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

According to the General Rating Formula for Diseases and 
Injuries of the Spine, normal range of motion of the 
thoracolumbar spine is 0 to 90 degrees forward flexion, 0 to 
30 degrees backward extension, 0 to 30 degrees lateral 
flexion, and 0 to 30 degrees lateral rotation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-43 (Effective on September 26, 
2003).

Based on the examination findings of January 2003 that noted 
an abnormal spinal contour (flattened lordotic curve), the 
Board finds that his current lumbosacral strain with 
degenerative changes warrants an evaluation of 20 percent 
under the new criteria at Code 5237 (lumbosacral or cervical 
strain).  However, these rating criteria may not have 
retroactive effect past the effective date of the change on 
September 26, 2003.  Regardless, the Board finds that there 
is sufficient medical evidence to warrant a 20 percent 
evaluation prior to September 26, 2003 under the criteria at 
Code 5292.  This criteria authorizes a 20 percent evaluation 
for "moderate" limitation of motion in the lumbar spine.  
Unlike the revised criteria, Code 5292 failed to provide any 
definition of what would be a "moderate" limitation, as 
measured in degrees of motion.  The Board finds that the 
range of motion noted in January 2003 showed slight loss of 
forward flexion, severe loss of backward extension, and 
moderate loss of lateral bending and rotation.  This overall 
range of motion, resolving any reasonable doubt in the 
veteran's favor, would in the Board's opinion be 
characterized as an overall moderate limitation under the old 
criteria at Code 5292.  See 38 C.F.R. § 4.3.  Based on this 
analysis, the Board finds that the veteran is entitled to an 
increased evaluation to 20 percent disabling for his 
lumbosacral strain with degenerative changes under the old 
criteria at Code 5292 and the new criteria at Code 5237.

The Board finds that in regards to an evaluation in excess of 
20 percent disabling, whether or not the new rating criteria 
has retroactive effect is irrelevant.  As discussed below, 
the medical evidence does not provide any basis for the award 
of an evaluation in excess of 20 percent under either the old 
or new rating criteria at any time during the appeal period. 

It appears that the veteran has contended in his substantive 
appeal of December 2003 that his low back disability should 
be rated by analogy under the new criteria at Code 5243 
(intervertebral disc syndrome) for incapacitating episodes.  
See 38 C.F.R. § 4.20.  A review of the medical evidence 
reveals that the veteran has not been diagnosed with 
intervertebral disc syndrome in the lumbar spine or any type 
of radiculopathy.  In fact, the radiological evidence from 
January 2003 noted that the neural arches were normal.  The 
veteran claimed to have incapacitating episodes two to three 
times a month.  However, Note (1) at new Codes 5293 and 5243 
define incapacitating episodes as a period of acute symptoms 
that requires "prescribed bedrest by a physician and 
treatment by a physician."  The treatment records of recent 
years are silent as to any complaints or treatment of the 
veteran's low back symptoms.  There is no medical evidence 
that a physician has ever prescribed bedrest for the veteran 
since July 2002.  Thus, while the veteran may have episodic 
flare-up of his low back symptomatology, these episodes do 
not rise to the level of an incapacitating attack as defined 
under the new criteria at Codes 5293 and 5243.

Under Note (2) at new Code 5293 and Note (1) at new Codes 
5235-42, the Board must determine if separate evaluations 
under the orthopedic and neurologic diagnostic criteria are 
appropriate.  The only neurological symptoms noted by the 
veteran regarding his low back were pain and numbness in his 
legs.  In January 2003, the veteran could not identify the 
specific location of this numbness and objective examination 
failed to find any evidence of such numbness reporting that 
examination for sensation was intact.  In addition, there was 
no other evidence of neurological deficit in the lower 
extremities as muscle strength was found to be full and deep 
tendon reflexes were present and equal.  Thus, the evidence 
only shows neurological deficits of subjective pain and 
numbness in the lower extremities.  Under Code 8520, 
evaluating sciatic nerve dysfunction, a 40 percent evaluation 
requires a moderately severe neurologic deficit.  See also 
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8620 
(neuritis) and 8720 (neuralgia).  The medical evidence does 
not support such an evaluation under Code 8620 as the 
neurological manifestations associated with the legs (the 
sciatic nerve) are minimal and consist primarily of 
subjective complaints.

The old criteria at Code 5293 required severe recurring 
attacks of intervertebral disc syndrome that had intermittent 
relief in order to receive a 40 percent evaluation.  The 
veteran has noted up to three attacks of back pain and 
stiffness a month with intermittent relief.  While the 
veteran claims that these attacks are severe and require 
bedrest, the medical opinion of January 2003 does not support 
such a finding.  This examiner indicated that the veteran's 
range of motion would not be significantly impacted during 
symptomatic flare-up.  He did not indicate that bedrest would 
be required during these attacks.  The range of motion 
reported on examination showed only slight to moderate 
functional impairment.  As the level of symptomatology was 
not found to increase to any significant degree during flare-
ups, these episodes cannot be characterized as severe in 
nature.  Therefore, a higher evaluation under the old 
criteria at Code 5293 is not warranted.

Turning to the orthopedic manifestations of the veteran's 
lumbar spine disability, there is no indication in the 
medical evidence that the veteran has any orthopedic 
limitation associated with his legs.  The only functional 
limitation found on examination in January 2003 associated 
with the low back disability was with function of the lumbar 
spine.  As noted above, this level of functional impairment 
warrants a 20 percent evaluation under old Code 5292 and new 
Code 5237.  As an evaluation higher than 20 percent disabling 
is not authorized under Codes 5010 (5003) 
(traumatic/degenerative arthritis), this criteria is not 
applicable.  As there is no medical or radiological evidence 
of fractured vertebra, ankylosis, or fixation of the lumbar 
spine, evaluation under the old criteria at Codes 5285 
(vertebra fracture), 5286 (complete spinal ankylosis), and 
5289 (lumbar spine ankylosis) is not warranted.

For a higher evaluation of 40 percent under the old criteria 
at Code 5292 (lumbosacral strain), the evidence must show a 
severe lumbosacral strain with listing of the whole spine to 
the other side, positive Goldwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing/irregularity of joint spaces; or some of the above 
with abnormal mobility on forced motion.  The medical 
evidence does corroborate the existence of loss of motion, 
degenerative changes in the lumbar spine, and flattening of 
the lordotic curve.  However, there is no evidence of listing 
of the whole spine, positive Goldwaite's sign, muscle spasm, 
or loss of lateral motion.  As noted above, the veteran's 
loss of motion in the lumbar spine would only be 
characterized as slight to moderate.  Radiological evidence 
showed in January 2003 that the neural arches were normal and 
there is no medical evidence of narrowing of the disc spaces 
or radiculopathy into the legs.  Most importantly, the 
examiner of January 2003 noted that there was no significant 
decrease in functional ability during periods of symptomatic 
flare-up.  Based on the January 2003 examination showing that 
the veteran continued to have significant functional ability 
in the lumbar spine, the Board finds that his lumbosacral 
strain cannot be characterized as severe in nature.  Thus, an 
increased evaluation is not warranted under the old criteria 
at Code 5295.

Turning to the new criteria at Codes 5235 through 5242, the 
General Rating Formula for Diseases and Injuries of the Spine 
authorizes an increased evaluation of 40 percent in the 
lumbar spine for forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  As noted above, there is no evidence of 
ankylosis or fixation associated with the veteran's lumbar 
spine.  The examination of January 2003 revealed that the 
veteran had significantly better forward flexion then 30 
degrees.  This examiner, based on a thorough examination of 
the veteran and review of the medical history in the claims 
file, found that symptomatic flare-up of the veteran's low 
back disability did not result in more functional loss than 
that found on examination in January 2003.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, supra.  Based on this medical 
evidence and opinion, the Board finds that a higher 
evaluation is not authorized under the new criteria at Codes 
5235-42.  

Based on the above analysis, the evidence supports a higher 
evaluation for the veteran's low back disability to 20 
percent disabling.  That is, a 20 percent evaluation is 
authorized under the old criteria at Code 5292 (effective 
prior to September 26, 2003) for moderate limitation in 
lumbar spine motion, and under the new criteria at Code 5237 
(effective on September 26, 2003) for an abnormal spine 
contour.  The preponderance of the medical evidence is 
against a higher evaluation for the veteran's low back 
disability.  While the appellant is competent to report 
symptoms, a preponderance of the medical findings does not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against higher evaluations and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 20 percent disabling (under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 effective prior to September 
26, 2003, and under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
effective on September 26, 2003) for chronic lumbosacral 
strain with degenerative disc disease is granted, subject to 
the regulations governing the award of monetary benefits.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



